Citation Nr: 1706963	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1964 to December 1968.  His service included service in the Republic of Vietnam.

These issues come before the board of Veterans' Appeals (Board) from August 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The August 2011 rating decision provided a 100 percent convalescent rating following a myocardial infarction and stent implantation effective August 9, 1999, a 10 percent was then assigned effective December 1, 1999, and a 30 percent was assigned effective April 27, 2011.  In November 2011, the Veteran's representative submitted a notice of disagreement with the 10 and 30 percent staged ratings.  The NOD did not argue for additional convalescence, and as such, the claim on appeal is limited to the period from December 1, 1999 onward.  Subsequently, in a November 2012 rating decision, the RO assigned the 30 percent rating for the entire post-convalescent rating period (effective December 1, 1999).  As such, the issue on appeal is one for an initial rating in excess of 30 percent for coronary artery disease from December 1, 1999 onward. 

The issues on appeal were previously before the Board in March 2015 when they were remanded for additional evidentiary development.  

The Board notes that the Veteran's attorney has provided statements in June 2015, December 2015 and June 2016 arguing that the Veteran had not received a statement of the case addressing claims for reinstatement of TDIU (total disability based on individual unemployability) and DEA (dependent's educational assistance).  However, an April 2015 rating decision reinstated the Veteran's TDIU and DEA benefits without a lapse in benefits.  The benefits were discontinued on March 1, 2015, and reinstated March 1, 2015, so there is no break in the Veteran's receipt of benefits and therefore no pertinent claim for these benefits to appeal.

Additionally, the Board notes that in June 2010 the Veteran's attorney requested a statement of the case for the issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  However, the Board had denied the Veteran's claim for an increased rating for PTSD, also in June 2010.  The record does not indicate that this claim was appealed to the Court of Appeals for Veterans Claims (CAVC).  The Veteran's attorney was most recently provided an entire copy of the Veteran's claims file in October 2016. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his erectile dysfunction was caused or aggravated by his service-connected PTSD.

2.  From December 1, 1999, the Veteran's coronary artery disease (CAD) was manifested by left ventricle ejection fraction (LVEF) of 55 percent or greater.  He had a workload of greater than 3 METs, but less than 5 METs associated with low back and knee disabilities, and not his CAD.  He had no episodes of congestive heart failure.


CONCLUSION OF LAW

1.  The Veteran's erectile dysfunction was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a disability rating greater than 30 percent from December 1, 1999, for coronary artery disease, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in April 2011 and May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A (a)(1); 38 C.F.R. § 3.159 (c).  Service treatment records, VA treatment records, private treatment records identified by the Veteran, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Here, the Veteran was provided with VA examinations in 2005, 2008, 2009, 2011, 2012, 2015 and 2016.  The Board remanded the claims in March 2015 so that additional examinations could be provided to determine the current severity of the Veteran's CAD, and to obtain additional medical nexus opinions regarding his claim for ED.  In the aggregate, the VA examinations included interview of the Veteran, review of the record, current findings through examination, and additional medical opinions on aggravation.  Additionally, the 2016 examiner provided additional rationale for previously provided negative nexus opinions and additional information regarding whether the Veteran's CAD is the cause of his workload level.  Given the evidence of record, the Board finds that the VA examinations and opinions are adequate for the purposes of determining the cases on appeal.

As there is no indication of any outstanding relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. §  3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469. 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

In January 2017, the Veteran's attorney presented argument that his ED was secondary to this PTSD and CAD, and the medications related to these two service-connected disabilities.  The statement included the argument that ED was commonly associated with PTSD and cited two articles.  One article was entitled "Sexual dysfunction in combat veterans with posttraumatic stress disorder" and appeared to be from a book on urology.  The second was an article entitled "Sexual dysfunction in veterans with posttraumatic stress disorder" from another treatise, cited as "12 J Sex Med 847."  The Veteran's attorney provided abstracts from both articles.  One included the conclusion that "combat veterans with PTSD experience a significantly higher rate of sexual dysfunction than do veterans without PTSD and show impairment in some, but not all, specific domains of sexual function."  The second article's conclusion was that "PTSD appears to be associated with pervasive sexual dysfunction that is exacerbated by treatment with SSRIs (selective serotonin reuptake inhibitors)."  It was noted that patients with PTSD have a high rate of comorbid panic disorder, major depression and anxiety, and it could thus be argued that these comorbid disorders, rather than PTSD, accounted for the observed result.  The Veteran's attorney similarly noted that the Veteran's medications, Atenolol and Lopid (gemfibrozil) could cause erectile dysfunction.  He provided articles on the side effects of these medications.  Lopid was noted to be used to treat high cholesterol and a common side effect was listed as "impotence."  A WebMD article noted that high blood pressure medications could cause erectile dysfunction, the article noted that beta-blockers such as Atenolol could cause "erection problems."

The Veteran is service-connected for PTSD, CAD status post myocardial infarction, diabetes mellitus, tinnitus, and hearing loss.  He is not service connected for hypertension or low back disability.  As noted in the introduction, he had been found totally disability due to individual unemployability from November 7, 2003 onward. 

A March 1998 record noted the Veteran was already being treated for hypertension, this is also the earliest medical treatment mentioning mental health symptoms.  In May 1998, the Veteran carried diagnoses of depression, PTSD and hypertension.  His hypertension was poorly controlled.  He was on Atenolol and Fosinopril to try to control his high blood pressure.  By July 1998, his hypertension was improved.  A June 1999 record noted the Veteran had diagnoses of depression, PTSD, and hypertension.  He was seeking treatment for left sacroiliac pain.  He was on Ambien, Naproxen, Klonopin, Atenolol, Zoloft, and several medications that are illegible.

An August 1999 treatment record noted the Veteran had a history of hypertension for two years (1997) and also had hyperlipidemia.  His cardiac risk factors were singularly his hypertension and hyperlipidemia, he did not have diabetes and was a nonsmoker.  He had chest pain and positive cardiac enzymes.  He was assessed with an acute myocardial infarction and underwent catheterization.  He was found to have coronary artery disease including a critical lesion.  

A medical history record from the Columbia VAMC noted that the Veteran was diagnosed with hypertension in March 1998.  He was diagnosed with PTSD in April 1998, and depressive disorder in June 1999.  He was diagnosed with coronary artery disease in August 1999, impotence of an organic origin in June 2000, and hyperlipidemia was noted from May 2001 (although this is an error as he had hyperlipidemia from at least August 1999).  He was diagnosed with diabetes in January 2004.  

In December 2005, the Veteran was afforded a General Medical examination.  He reported a problem with erectile dysfunction for approximately five years (2000).  He stated that he believed "this is more directly related to his hypertension as he has had difficulty for several years prior to his diagnosis with diabetes."  He was noted to have current medications of methadone for blood pressure, alprazolam for anxiety, and atenolol, felodipine, and fosinopril for blood pressure.   He was on quetiapine for depression, and several other medications.  He had no noted increased peripheral vascular changes in the lower extremities.

The VA problem list includes "impotence, organic origin."  

A May 2007 mental health nursing note indicated that the Veteran's list of active medications was reviewed with the Veteran and that his current side effect from the medication (none specified) was erectile dysfunction.  Medical records show that the Veteran was prescribed Atenolol for high blood pressure, Fosinopril for high blood pressure, Gemfibrozil for triglycerides, and Seroquel for PTSD and Alprazolam for insomnia.  The Veteran also used marijuana in the evenings "sparingly" as a sleep aid.  

Also in May 2007, the Veteran argued for either direct service connection or secondary service connection for his sexual dysfunction.  He felt that his ED may be secondary to his PTSD or diabetes.  

In January 2008, the Veteran was afforded a VA hypertension examination as he had a claim pending for hypertension secondary to diabetes.  He was denied service connection for hypertension, and is not currently service-connected for hypertension.  The examiner noted the Veteran was first seen for hypertension in 1998 and was released on medication once his blood pressure went down.  He was noted to have good results with his current medications.  Symptoms of possible complications of hypertension were noted to be fatigue, vision changes, and angina.  He was diagnosed with benign hypertension.  The examiner found the Veteran's hypertension was not caused by his diabetes as it predated his diabetes diagnosis.  The genitourinary examination noted the Veteran was diagnosed with erectile dysfunction in 2000.  He stated he noticed decreased sexual ability, went to see a doctor and was started on Viagra.  Viagra did not work, and an increased dose still only worked periodically.  He had not tried any ED medications since 2004.  His diabetes was noted to have been diagnosed in 2004.  He had a normal physical evaluation.  The diagnosis section noted "not enough evidence to support an acute or chronic diagnosis of erectile dysfunction."  Although an opinion regarding the etiology of the Veteran's ED was requested, one was not provided.

A May 2009 PTSD examination noted that the Veteran was being treated with quetiapine and alprazolam, for "anti-anxiety."  The Veteran was noted to have "serious" symptoms of PTSD and depression, which were intertwined.

In May 2011, the Veteran provided a statement that he was placed on high blood pressure medications after his heart attack and had continued to be on them since.  The Board notes that the Veteran was placed on high blood pressure medications at least a year and a half prior to his heart attack.  

In November 2011, the Veteran provided a statement that he believed his ED was secondary to his heart condition.  He noted that he was diagnosed with ED in June 2000, after he had his myocardial infarction in 1999.

A September 2012 cardiac examination noted that the Veteran was on Amlodipine, Atenolol and Lisinopril for high blood pressure.  

In September 2015, the Veteran was afforded an ED examination.  The Veteran was noted to have ED with date of onset reported as the "2000s."  He reported no change in his erectile dysfunction in the prior 12 months.  He noted that the course of his ED was that over time he could have erection and penetration but then he could not.  He tried medication and it was unsuccessful.  The suspected causes of his ED were diabetes and high blood pressure, which were also noted to have begun in "the 2000s."  The examiner noted that the Veteran's diabetes and high blood pressure predated his ED onset.  The examiner opined that the Veteran's ED was at least as likely as not due to his service connected condition.  She stated that the "current severity of the service-connected condition warrants by proximity, association of the claimed secondary condition.  The disorder began subsequent to the service-connected condition and is the direct result of the antecedent condition."  The Board notes that the record shows that the Veteran's hypertension pre-dated his ED, but that his diabetes was diagnosed four years after his ED onset.   

The 2015 examiner was also asked if the Veteran's ED was aggravated beyond its natural progression by his PTSD, diabetes, and/or CAD.  She did not provide an opinion on aggravation, but noted that a baseline severity for ED could not be established.   She stated that here was "no medical evidence of diabetes control but presence is often associated with ED."  The Veteran was noted to have "CAD, but his lower extremity pulses were 2/4, and he had no cardiac issues to prevent intercourse and was given Viagra in the past."  Additionally, she wrote that "no PTSD symptoms noted in [his] history as causation."  She did highlight that age is a factor in developing ED.  Despite not being able to establish a baseline severity for ED, she noted that it was at least as likely as not that his ED was aggravated beyond its natural progression by a service-connected condition because ED is a common sequel of diabetes and high blood pressure.

In March 2016, the 2015 examiner provided a clarification regarding the opinion that the Veteran's ED was secondary to his diabetes despite his ED having been diagnosed prior to his diagnosis of diabetes.  The clarification provided was "based on a review of the historical and clinical evidence of record, there is no objective medical evidence which supports that the ED condition has been permanently worsened by diabetes, CAD or PTSD conditions.  The symptoms recorded on the Male Repro DBQ competed [in September 2015] are subjective only, with no objective evidence to indicate the severity of the ED condition found on the day of exam."

In June 2016, an additional ED VA examination opinion was provided.  The Veteran was noted to have been diagnosed with ED as early as 2001.  The examiner opined that the Veteran's erectile dysfunction was not proximately due to or the result of his service-connected conditions.  The rationale noted that the Veteran had the following current heart medications: Lisinopril, Atenolol, Amlodipine, and Gemfibrozil.  Lisinopril and Gemfibrozil were noted to have no erectile dysfunction side effects.  Atenolol and Amlodipine were both noted to have less than one percent probability of having erectile dysfunction as a side effect.  He was noted to not currently be "on" any of the medications except Gemfibrozil despite all being listed under the "current heart medications" section.  His PTSD drugs were noted to be Duloxetine and Alprazolam, which were both noted to not have erectile dysfunction effects.  The medical opinion noted that a baseline severity for erectile dysfunction could not be known due to "UpToDate mentions a spontaneous development of ED in 40 percent of men aged 40 or greater, without other specific etiology or cause."  As such, the examiner opined that the Veteran's baseline erectile dysfunction was not likely aggravated beyond its natural progression by his service-connected disabilities.

Regarding the Veteran's direct service connection claim for ED, his service treatment records do not include treatment for impotence.  Additionally, he did not complain of impotence until 2000, more than 30 years after discharge.  There is no medical evidence linking his current ED to his service 30 years prior.  Service connection is not warranted for erectile dysfunction on a direct basis.  

Regarding the Veteran's claim for secondary service connection, the Board notes that the Veteran has argued that his ED is due to his PTSD, his CAD, his diabetes, and/or medications taken for treatment of these service-connected disabilities.  He has also argued that these service-connected disabilities, and/or the medications used to treat them, have aggravated his ED.  

Initially, the Board notes that the Veteran's diabetes was diagnosed five years after the onset of his ED.  Although the 2015 VA examination opinion found that the Veteran's diabetes caused his ED, the history of onset of both conditions showed that this opinion was in error.  Subsequent 2016 medical opinions were negative secondary opinions.  The examiner noted that his ED predated his diabetes.  The examiner additionally noted that it was not possible to determine a baseline severity of ED as opposed to a current severity of ED after diagnosis of diabetes, because of the subjective nature of his condition.  The Board notes that the Veteran reported he had a change in severity of his ED, such that he went from having Viagra be occasionally effective, to having Viagra no longer work to the point that he stopped trying medications for ED in 2004.  Essentially, subjectively, the Veteran reported a worsening of his ED from onset in 2000 to at least 2004 when he decided medical intervention was not worth pursuing.

The Veteran's representative has argued that his ED should be service connected secondary to his CAD, due to medications taken for his hypertension.  The Board notes that the Veteran is not service connected for hypertension.  His use of Atenolol, the medication listed in the representative's argument, was prescribed as early as 1998 for high blood pressure.  He was diagnosed with CAD following a myocardial infarction in 1999.  Similarly, Lopid is used to treat high cholesterol, which is not considered a disability for VA purposes, but instead is a laboratory finding.  Although there is a correlation in that the Veteran's high cholesterol and high blood pressure were risk factors for his development of CAD, they were not symptoms of his CAD, and therefore cannot be used to justify a secondary service connection claim for ED.  The Veteran's representative's articles regarding the impact of Atenolol and Lopid on ED showed that the Veteran has factors outside of his service-connected disabilities which are impacting his impotence.

The Board does note, however, that the Veteran's PTSD was diagnosed prior to his development of ED, and at roughly the same time as his hypertension according to the available records.  The Veteran's representative has provided medical articles which indicate that PTSD "appears to be associated with pervasive sexual dysfunction" and that this is further aggravated by the use of selective serotonin reuptake inhibitors (SSRI).  The Board notes that at least from February to June 1999, the Veteran was on Zoloft, an SSRI.  Additionally, another study was noted to show that combat veterans with PTSD had  "significantly higher rates" of sexual dysfunction.

Given the articles indicating the possible association of PTSD with the development of ED, that the Veteran's PTSD was being treated at least two years prior to his development of ED, and that at least one medication he was on for his PTSD in 1999 is known to have a possible side effect of ED, the Board will resolve reasonable doubt in the Veteran's favor and finds that entitlement to service connection for ED, secondary to PTSD, is warranted.  The Board notes that the Veteran has a number of risk factors for the development and sustainment of ED according to the medical evidence, including PTSD, hypertension, high cholesterol, depression, age, and more than one medication with ED as a side effect.  As he has several comorbidities for ED, and ED is a subjective disability, it is also unknown if his diabetes and CAD have contributed to his sustained or worsened ED.  

Provided the above medical and lay evidence, the Board finds that entitlement to service connection for ED, secondary to PTSD, is warranted.  The benefit-of-the-doubt doctrine has been applied and the claim will be granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4  (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  It is essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease. 

Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling. 

Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.

Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. 

Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In August 1999, the Veteran was diagnosed with coronary artery disease.  He was noted to have a prior medical history of hypertension for two years, and hyperlipidemia.  He was not diabetic at the time.  He sought treatment for chest pain and left arm pain.  An electrocardiogram did not reveal any ischemic changes; however, cardiac enzymes showed he had a myocardial infarction.  After cardiac catheterization he was diagnosed with coronary artery disease including critical left circumflex/obtuse marginal lesion.  An October 1999 exercise stress test was "negative for ischemia."  

In October 1999, the Veteran was provided a stress test.  He had a left ventricular ejection fraction (LVEF) of 67 percent.  The impression was of a "nearly normal study.  There is no reversible ischemia.  LV function is normal...The inferior wall shows a borderline fixed defect that may represent a mild non-Q wave myocardial infarction."  The Veteran had a workload METs of 7.  

In November 2003, the Veteran sought treatment because he was having angina.  He was noted to have a history of myocardial infarction with the placement of 3 stents.  He was provided a myocardial perfusion study/stress test.  The study noted a LVEF of 64 percent.  The results were listed as "normal study.  Normal perfusion, wall motion, and ejection fraction."  He was ruled out for a myocardial infarction with negative cardiac enzymes drawn three times.  He was monitored for a weekend, and had a normal telemetry except for bradycardia in the 50s BPM.  His other complication was chronic back pain.  He did not have chest pain after his first day of admission.  As his ejection fraction was 64 percent and there was no evidence of reversible ischemia he was discharged.  

A March 2007 PTSD VA examination included the Veteran's report of sharp sacroiliac pain in his hip and low back.  He was receiving injections that helped his pain and mobility.  He stated his "back and joint issues negatively affect[ed] his mobility and prevent[ed] him from a lot of activities."  He stated that now he can walk without a cane but "cannot tolerate much walking."  He stated he became easily fatigued, and that his injections every 3 months enabled him to do what little physical activity he was then able to do.

In April 2011, the Veteran was afforded a VA examination.  The examination was followed up with May 2011 testing, and the report provided in May 2011.  He reported angina roughly two to three times per week, and dyspnea and fatigue due to his back problems.  He was noted to have had a myocardial infarction with angioplasty and stent placement in 1999.  An exercise stress test was medically contraindicated due to the Veteran's bad left sacroiliac joint.  The examiner provided an estimated METs level of 6-7, with activity level of slow jogging and occasional lifting.  A May 2011 EKG was noted to show incomplete right bundle branch block.  A May 2007 echocardiogram showed ejection fraction of 60 to 65 percent, moderate left ventricular hypertrophy, normal to mildly increased right ventricular power cord, dilated left atrium, and mitral and tricuspid valve regurgitation.  The examiner diagnosed CAD with left ventricular hypertrophy status post myocardial infarction and angioplasty with stents placement.  He did not have congestive heart failure or episodes of congestive heart failure in the prior year.  The examiner noted that the etiology of the Veteran's heart disease was diabetes; however, the Board notes that the Veteran was not diabetic at the time of his 1999 myocardial infarction.  

In May 2011, the Veteran provided statements regarding his CAD on a form entitled "Veterans Evaluation Services."  He reported current symptoms of high blood pressure, shortness of breath and chest pains.  He felt that his symptoms had worsened since the onset of his heart condition.  He indicated he only had one hospitalization or surgery for his heart condition, the original 1999 treatment for his myocardial infarction.  

In September 2012, the Veteran was again afforded a VA heart examination.  Testing for this examination was completed in October 2012, and the information was added to the report.  The examiner noted the Veteran had ischemic heart disease with a myocardial infarction and three stents both in 1999, and since then his main symptom was fatigue.  The Veteran did not have congestive heart failure.  A diagnostic exercise test was not completed.  Instead an interview-based METS evaluation was provided.  The Veteran reported dyspnea and fatigue and was noted to have METs of " >3 -5, a level consistent with activities such as light yard work, mowing the lawn, or brisk walking."  The examiner noted that the Veteran did not have cardiac hypertrophy or dilation.  He was provided an EKG in conjunction with the examination and had most recently had a chest x-ray in 2011.  His left ventricular ejection fraction was 55 percent during his October 2012 testing.  

Given the differences in the 2011 and 2012 VA examinations regarding the Veteran's METs workload results and whether or not he had left ventricle hypertrophy, the Board remanded for an additional examination.

The Veteran was afforded another VA heart examination in September 2015.  The Veteran was noted to have a history of an old myocardial infarction, and to have a diagnosis of coronary artery disease.  The examiner noted that a chemical stress test from nine years ago (2006) was negative.  The Veteran did not have any additional stents or myocardial infarctions after 1999.  He denied shortness of breath, chest pain and dizziness.  He had no episodes of acute congestive heart failure in the past year, and he did not have a history of congestive heart failure.  He did not have a heart valve condition.  Other than the placement of stents in 1999, the Veteran reported he had no hospitalizations for the treatment of his heart.  An EKG was not performed in conjunction with this examination.  A chest x-ray revealed old healed rib fractures, calcified plaque in thoracic aorta, and mild to moderate multi-level thoracic degeneration.  An echocardiogram provided in conjunction with the examination showed LVEF of 68 percent, with normal wall motion, and moderate thickness of the ventricular septum.  The examiner noted that the Veteran did not have cardiac hypertrophy.  The moderate thickness of the ventricular septum noted on echocardiogram is the thickness of the wall dividing the right and left ventricles of the heart.  The examiner provided interview-based METs, where the Veteran stated that he had fatigue periodically, but also had back issues that caused fatigue.  He was given a METs result of >3 to 5 METs.  The examiner noted that "zero percent" of the METs level limitation was due solely to the Veteran's heart conditions.  It was noted that his osteoarthritis of the knees and back pain resulted in the fatigue which provided the current METs level.  The examiner noted that the LVEF was more reflective of the Veteran's heart function than his interview-based METs score.

Based on the foregoing, the Board finds that a rating in excess of 30 percent is not warranted.  The Veteran's ejection fraction was 68 percent in September 2015, 55 percent in September 2012, 60 to 65 percent in May 2011, 64 percent in 2003, and 67 percent in 1999.  As such, the Veteran at no time during the course of the appeal met the criteria for a rating in excess of 30 percent for CAD based upon his ejection fraction.  

The Board additionally notes that the 2015 examiner indicated that his ejection fraction was the better indication of the severity of his CAD than his METs due to his additional disabilities which impacted his workload.   Although he was noted to have a workload METs of >3 to 5 during his 2012 and 2015 examinations, medical records show that the Veteran suffers from fatigue and dyspnea secondary to his knee and back disabilities.  Indeed, many treatment records include complaints from the Veteran on his physical limitations regarding walking, carrying, lifting, and general movement due to his back and knee disabilities.  The Veteran has credibly stated to medical providers that he has limitations based on musculoskeletal disabilities throughout the appeal process. 

Lastly, the record does not show that the Veteran has had congestive heart failure, either acute or chronic, during the period on appeal from 1999 to the present.  As the Veteran's ejection fraction results throughout have been above 50 percent, his METs workload based solely on his CAD has been greater than 5 METs, and he does not have a history of congestive heart failure, the Board finds that a rating in excess of 30 percent for CAD is not warranted and the claim must be denied. 

Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected coronary artery disease and prostate cancer residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology during the appeal period.  With respect to the Veteran's heart disability, his coronary artery disease is rated at 30 percent.  His test results showing ejection fractions of (at the least) 55 percent and a notation of hypertrophy during his 2011 echocardiogram support the 30 percent rating.  His estimated METs scores, when accounting for only the workload impact of his CAD, fails to meet the criteria for a higher rating, and the medical evidence does not show congestive heart failure.  These diagnostics and the associated symptoms are specifically contemplated under Diagnostic Code 7005 and are adequately addressed under the rating criteria. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.  As noted above, the Veteran is in receipt of TDIU.  


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to a rating in excess of 30 percent for coronary artery disease is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


